 1
 2
 3
 4
 5
 6
 7
 8
 9             IN THE UNITED STATES DISTRICT COURT
10          FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                               Case No. CV 17-918- ODW (MRW)
13   DAVSHAWN LARRY HENNES,
14                     Petitioner,
                                               ORDER ACCEPTING FINDINGS
15                v.                           AND RECOMMENDATIONS OF
                                               UNITED STATES MAGISTRATE
16   RAYMOND MADDEN, Warden,                   JUDGE
17                     Respondent.
18
19
20         Pursuant to 28 U.S.C. § 636, the Court reviewed the petition, the records
21   on file, and the Report and Recommendation of the United States Magistrate
22   Judge. Further, the Court engaged in a de novo review of those portions of the
23   Report to which Petitioner objected. The Court accepts the findings and
24   recommendation of the Magistrate Judge.
25
26
27
28
 1         IT IS ORDERED that Judgment be entered denying the petition and
 2   dismissing this action with prejudice.
 3
 4
     DATE: November 16, 2018                  _________________________________
 5
                                              HON. OTIS D. WRIGHT II
 6                                            UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
